         Case 1:20-cv-02405-EGS Document 64-1 Filed 11/01/20 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                                   DISTRICT OF COLUMBIA


Vote Forward, et al,

Plaintiffs,


v.                                                                    Case No. 20-cv-2405


DeJoy, et al.,

Defendants



                                          [PROPOSED] ORDER


     1. Forthwith following the issuance of this order, USPS shall redistribute to all Division
        Directors and Plant Managers the “Extraordinary Measures – Return Ballot Mail
        Processing Policy,” dated October 28, 2020, which provided specific guidance in
        administering and managing Mail Processing for the last week of the 2020 Election. Per
        the instructions outlined in this document, USPS has articulated processing and clearance
        expectations, including postmarking, designed to expedite the delivery of ballots to
        ensure that completed ballots are delivered to the appropriate Board of Election (BOE) by
        the applicable state deadline.

              a. When recirculating the policy, USPS shall indicate it is doing so to reiterate that
                 all processing facilities must abide by the requirements of that policy to expedite
                 the treatment of ballots, and that it is recirculating this policy at the instruction of
                 a federal district court.
              b. USPS shall also reinforce its instruction that “[special procedures must be put in
                 place to ensure we deliver every ballot possible by the cutoff time on Election
                 Day (November 2 in Louisiana), even in “postmarking” states that allow for later
                 delivery.”
              c. USPS shall also note that the chart attached to the policy has been replaced by the
                 “State Deadlines for Return Delivery of Mail Ballots” chart agreed-to with
                 plaintiffs, which was distributed organization-wide on October 29, 2020 and that
                 the current version contains the operative chart.
              d. USPS shall make all reasonable efforts to reiterate orally the importance of the
                 “Election Day Deadline,” set forth in the chart discussed in paragraph 1.c, to
                 Division Directors and Plant Managers that serve the following states:
                 Minnesota, New Jersey, North Carolina, and Pennsylvania.
       Case 1:20-cv-02405-EGS Document 64-1 Filed 11/01/20 Page 2 of 2




   2. In addition to the daily “all clear” certification, Plant Managers shall certify by 10:00 AM
      local time on Monday, November 2, 2020, that the ballot mail is clear to the delivery
      office and/or local pickup per the special Sunday processing instructions.

   3. USPS management shall make all reasonable efforts to convey orally the requirements in
      paragraphs 1 and 2 of this Order to the relevant managerial and supervisory personnel in
      the following Districts forthwith following the issuance of this order: Greater S. Carolina,
      Greensboro, Mid-Carolinas, Central Pennsylvania, Kentuckiana, Detroit, Greater Indiana,
      Northern New England, Colorado/Wyoming, Greater Michigan, Oklahoma, Houston, and
      Philadelphia Metropolitan.

   4. USPS shall use the Express Mail Network on Monday, Tuesday, and after Election Day
      to expedite ballots out of local service area to timely delivery ballots, unless there is a
      faster surface option through existing transportation.

   5. USPS shall continue its policy of postmarking all ballots mailed by voters regardless of
      the postage payment method.

   6. USPS shall continue to make all reasonable efforts to ensure retail facilities are
      complying with the October 20, 2020 Retail and Delivery Extraordinary Measures
      memorandum (ECF No. 51-1), including the provisions related to postmarking, and the
      October 30, 2020 Order of the Court.


It is SO ORDERED this ____day of __________, 2020.



                                                     ______________________________
                                                     The Honorable Emmet G. Sullivan
                                                     United States District Judge




                                                2
